Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149914                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 149914
                                                                    COA: 321257
                                                                    Kalamazoo CC: 2012-001202-FH
  AUTUMN SHEREE BELT,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 26, 2014 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Kalamazoo Circuit Court, which
  shall allow the defendant the opportunity to withdraw her guilty plea. See People v
  Cobbs, 443 Mich 276 (1993). We note that the defendant’s plea proceeding occurred
  prior to the effective date of MCR 6.310(B)(3).

         We further ORDER the Kalamazoo Circuit Court, in accordance with
  Administrative Order 2003-03, to determine whether the defendant is indigent and, if so,
  to appoint counsel to represent the defendant on remand.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2014
           p1217
                                                                               Clerk